UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4803


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

BACH TUYET TRAN, a/k/a Julie Tran, a/k/a J. Bach, a/k/a Bach
T. Tran, a/k/a J. Tran,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:11−cr−00005−MFU−1)


Argued:   October 31, 2014                 Decided:   January 6, 2015


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Judge Duncan and Judge Diaz joined.


ARGUED: Aaron Lee Cook, AARON L. COOK, PC, Harrisonburg,
Virginia, for Appellant.    Jeb Thomas Terrien, OFFICE OF THE
UNITED STATES ATTORNEY, Harrisonburg, Virginia, for Appellee.
ON BRIEF: Timothy J. Heaphy, United States Attorney, OFFICE OF
THE   UNITED  STATES  ATTORNEY,  Harrisonburg,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
WYNN, Circuit Judge:

     Bach    Tran    appeals       her       jury    conviction         on     139      counts   of

trafficking     in       contraband          cigarettes       and       money        laundering.

Tran contends that the district court erred by: (1) denying her

motion to suppress statements she made to federal agents while

under custody; and (2) denying her Fed. R. Crim. P. 29 motion

for judgment of acquittal.              Finding no error, we affirm.



                                               I.

     Tran    arrived       in    the    United       States       as    an     immigrant       from

Vietnam in the early 1970s.                  After working in a bank as a teller

and in the human resources department, Tran opened Armel Country

Store in Winchester, Virginia, which she owned at the time of

her arrest.     Although the Armel store ostensibly functioned as a

convenience    store,       the     front       doors       were       often      chained      shut

during business hours, and its interior was dimly lit.                                    Dust and

expired product filled the shelves.

     In     2008,    federal        agents          with    the     Bureau         of     Alcohol,

Tobacco,      and        Firearms        (“ATF”)           commenced         an         undercover

investigation        in     response           to     trafficking            in         contraband

cigarettes.         As    part    of     its    operation,          ATF      set     up    a   fake

cigarette      wholesaler,             Valley        Tobacco,          which         distributed

cigarettes     to    suppliers          in     the     Winchester,           Virginia          area.




                                                2
Tran’s high-volume cigarette sales out of her small, run-down

store attracted Valley Tobacco’s attention.

     On January 15, 2009, an undercover agent, acting on a tip,

approached   Tran   at   her   store     and      offered   to    sell   her   large

quantities of cigarettes.         She promptly ordered 570 cartons of

stamped (taxed) cigarettes 1 and arranged for further deliveries.

On January 29, while making another delivery, the agent offered

to sell Tran unstamped (untaxed) cigarettes.                      The agent told

Tran that all transactions would be in cash.                       By purchasing

unstamped cigarettes, Tran would save $2 to $3 per carton, the

cost of the Virginia Tax.          On February 26, the agent made the

first delivery of unstamped cigarettes.

     Over    the    following      eighteen         months,      Tran    purchased

approximately      140,000     cartons       of    untaxed       cigarettes     from

undercover   agents,     paying   nearly       $3.5    million     in    forty-five

separate transactions.         She also purchased counterfeit Virginia

tax stamps to place on unstamped cigarettes she had received

from other sources.




     1
        Cigarette packets bear special stamps that indicate
whether   the  proper  state cigarette  tax   has been   paid.
Disparities in state cigarette taxes have resulted in an
interstate black market in contraband cigarettes.  Traffickers
purchase cigarettes in states with a low cigarette tax and
transport the cigarettes to high-tax states to be sold or,
alternatively, sell unstamped cigarettes in states where tax
stamps are required.

                                         3
       Tran functioned as a middleman in her cigarette operations

and often spoke of her “special customers.”                           J.A. 342, 345-46.

In   May    of    2009    she    told   an   agent       that    one    of     her    special

customers had been arrested for trafficking in cigarettes and

thus was apprehensive about picking up large quantities at a

time.      Tran would become upset when the undercover agent did not

deliver the agreed-upon amount of cigarettes because her special

customer would not “come down” for a partial order.                           J.A. 354.

       Tran      spread    her     income    across       at     least       sixteen     bank

accounts and significantly underreported her gross sales.                                    She

also    instructed        an    undercover       agent   on     how    to     avoid    filing

currency transaction reports for large deposits that would draw

unwanted attention.

       Federal agents arrested Tran on November 2, 2011.                               Before

interrogating her, the agents informed Tran of her rights under

Miranda v. Arizona, 384 U.S. 436 (1966).                         As the agents were

explaining her rights, Tran asked questions such as, “What is

silent?,” “What is a waiver?” and, “Is that I don’t have to talk

to you and then you punish me?”                     J.A. 96-109.              The officers

answered      her   questions,      explained       that      Tran     did    not     have    to

speak to them, and provided her with a written waiver form.                                  The

agents     also     repeatedly      assured       Tran    that    she        would    not    be

punished for choosing to remain silent.



                                             4
       At several points during the agents’ exchange with Tran,

she     demonstrated         some   understanding              of    her    rights.               For

instance, she said, “So I can be quiet[?]”, to which an agent

replied, “Yes.”            J.A. 104.     When she asked, “So I don’t have to

talk to you?”, the agent answered, “That is correct.”                                 J.A. 100.

At    one    point,    she     remarked,       “So      I    have   a    right       to    silence

. . . .”        J.A. 103.        When she asked what would happen if she

didn’t      talk,    the    agent   explained,          “[I]t       just    means         that    you

don’t want to talk to me, which is fine. . . .                              If I ask you a

question and you don’t want to answer the question, you don’t

have to. Okay? You’re nodding your head up and down. Okay.”

J.A. at 101.

       Eventually        the    agents     decided           that    Tran       in    fact        did

understand her Miranda rights and had impliedly waived those

rights by continuing to talk to them, so they commenced the

interrogation.           During the following two hours, Tran discussed

her purchase of cigarettes, how she operated her business, and

her employment as a bank employee.                           She appeared to have no

trouble understanding the questions asked.

       On February 17, 2011, a federal grand jury returned a 142-

count       indictment      charging     her    with        conspiracy      to       traffic       in

contraband       cigarettes         in   violation            of    18     U.S.C.          §     371;

trafficking in contraband cigarettes in violation of 18 U.S.C.

§ 2342(a);          money      laundering          in       violation      of        18        U.S.C.

                                               5
§ 1956(a)(1)(A)(i); money laundering in violation of 18 U.S.C.

§§ 1956(a)(1)(A)(i),               1956(a)(1)(B)(i),                 and     1956(a)(1)(B)(ii);

and money laundering in violation of 18 U.S.C. § 1957.

      Before      her     trial,        Tran     filed      a    motion         to     suppress    the

statements       obtained         during      her       interrogation,           contending        that

her Miranda waiver was not voluntary, knowing, or intelligent

because     of    her        “limited         English       proficiency              and    lack    of

familiarity with the criminal justice system.”                                   J.A. 64-65.       The

district court denied the motion.

      At    the     close     of        her    trial—during           which       Tran      testified

without     the     aid      of    an    interpreter—the              jury       returned      guilty

verdicts on 139 of the 142 charged counts.                                 Tran filed a motion

for   acquittal         based       on     her      entrapment             defense,        which   the

district court also denied.                   Tran then timely appealed.



                                                 II.

      Tran first argues that the district court erred in denying

her motion to suppress because her waiver of her Miranda rights

was   not    knowing         and    intelligent.                In    reviewing         a    district

court’s     denial      of    a    motion        to     suppress,          we    examine       factual

findings for clear error and consider legal conclusions de novo.

United     States    v.      McGee,       736 F.3d 263,       269       (4th    Cir.   2013).

Further, when the district court denies a defendant’s motion to

suppress, the evidence is viewed “in the light most favorable to

                                                    6
the Government.”                United States v. Green, 599 F.3d 360, 375 (4th

Cir. 2010).

       In Miranda, the Supreme Court held that, once in custody,

an individual may not be subject to interrogation until she is

informed of her right to remain silent and her right to an

attorney. 384 U.S. at 444. “Once the proper warnings have been

given, the suspect ‘may knowingly and intelligently waive [her]

rights and       agree          to    answer      questions         or   make    a    statement.’”

United States v. Dire, 680 F.3d 446, 469-70 (4th Cir. 2012)

(quoting Miranda, 384 U.S. at 479).                               The waiver may be express

or    implied.         See       Berghuis         v.       Thompkins,     560 U.S. 370,    384

(2010).

       To be effective, a waiver “must have been voluntary in the

sense that it was the product of free and deliberate choice

rather    than    intimidation,                  coercion,         or    deception.”          United

States    v.   Cristobal,                 293 F.3d 134,    139-40      (4th    Cir.     2002)

(internal quotation marks and citation omitted).                                      In addition,

“the waiver must have been made with a full awareness of both

the nature of the right being abandoned and the consequences of

the    decision        to        abandon         it.”        Id.         The    government       must

establish,       “by        a     preponderance             of     the   evidence,       that    the

defendant’s       waiver             of    his     Miranda         rights      was    knowing    and

voluntary.”       United States v. Robinson, 404 F.3d 850, 860 (4th

Cir. 2005).

                                                       7
        In    considering       Tran’s   motion         to    suppress,    the    district

court reviewed the written transcript of Tran’s interrogation,

listened to the audio recording of the interview, and viewed a

video file.           The court recognized that Tran appeared from the

interview transcript to have had difficulty understanding the

agents, but found that the audio recording heard in its entirety

“paints a different picture.”              J.A. 230.

        We agree. In determining whether Tran’s Miranda waiver was

knowing and intelligent, we must look to “the totality of the

circumstances surrounding the interrogation, including [Tran’s]

intelligence          and     education,      age    and       familiarity       with   the

criminal justice system, and the proximity of the waiver to the

giving       of     the   Miranda    warnings.”              Dire, 680 F.3d    at   474

(internal quotation marks and citation omitted).

        Considering the totality of the circumstances, we conclude

that Tran’s          waiver    was   knowing      and    intelligent.        At    several

stages of the interview Tran indicated that she understood she

was under no obligation to speak.                   J.A. 100 (“So I don’t have to

talk to you?”), 104 (“So I can be quiet.”), 103 (“So I have a

right to silence . . . .”).                   We also agree with the district

court        that    Tran’s     professional        experience        in   the     banking

industry, her experience as a business owner, and her ability to

communicate          with     the    agents       throughout         her   interrogation

indicate that she understood her rights when they were (quite

                                              8
thoroughly) explained to her.         We further note that Tran appears

to have had no difficulty testifying at great length at her

trial without the aid of an interpreter.                 We therefore affirm

the district court’s denial of Tran’s motion to suppress.



                                      III.

     Tran next argues that the district court erred in denying

her motion for judgment of acquittal.                  She contends that the

government failed to introduce sufficient evidence to overcome

her entrapment defense.        “We review de novo a district court’s

denial of a [Federal Rules of Criminal Procedure] Rule 29 motion

for judgment of acquittal.”           United States v. Alerre, 430 F.3d
681, 693 (4th Cir. 2005).             This Court will uphold a jury’s

verdict if, “viewing the evidence in the light most favorable to

the Government, it is supported by ‘substantial evidence.’”                   Id.

(quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en    banc)).      Substantial       evidence    is   “evidence    that   a

reasonable    finder   of     fact    could     accept       as   adequate    and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”      Burgos, 94 F.3d at 862.

     The    affirmative     defense    of    entrapment      recognizes      that,

while the government may provide the opportunity to commit a

crime for those predisposed to do so, it may not “implant in an

innocent person’s mind the disposition to commit a criminal act,

                                       9
and then induce commission of the crime so that the Government

may prosecute.”          Jacobson v. United States, 503 U.S. 540, 548

(1992)).         The     defense     has        two    parts:         (1)   “government

inducement,” and (2) “a lack of predisposition on the part of

the defendant to engage in criminal conduct.”                         Mathews v. United

States,    485 U.S. 58,   63   (1988).           If   a    defendant      presents

evidence that she was induced to commit the crime, the burden

shifts to the government to prove beyond a reasonable doubt that

the   defendant    was     predisposed      to    commit        the    crime.     United

States v. Jones, 976 F.2d 176, 179 (4th Cir. 1992).

      The government may meet this burden by showing that the

defendant readily responded to an undercover agent’s inducement.

Id.   Indeed, “it is sufficient to show that ‘the defendant is of

a frame of mind such that, once his attention is called to the

criminal opportunity, his decision to commit the crime is the

product of his own preference and not the product of government

persuasion.’”      Id. at 179-80 (quoting United States v. Osborne,

935 F.2d 32, 38 (4th Cir. 1991)).                     Further, to make its case,

the government may ask the jury to consider actions that took

place both before and after the defendant was contacted by the

government.      See United States v. Squillacote, 221 F.3d 542, 566

(4th Cir. 2000) (rejecting a jury instruction forbidding jurors

from considering actions that occurred after the defendant was



                                           10
contacted by the government in determining whether the defendant

was predisposed to commit the crime).

      We    have      held    that      where       “the     issue      of    entrapment          is

submitted to the jury, the jury’s finding of guilt comprehends a

finding     of   no    entrapment.”           Jones, 976 F.2d       at   180.       As    a

result,     “[we]      may        overturn     this     determination             only     if     no

rational trier of fact could have found predisposition beyond a

reasonable       doubt,      viewing         the     evidence      in    the       light        most

favorable to the prosecution.”                 Id.

      The    district        court       concluded         that    the       government          had

introduced sufficient evidence such that a rational jury could

conclude that Tran was predisposed to traffic in cigarettes.

Specifically, the district court pointed to the speed with which

Tran responded to the government’s overtures, the large-scale

purchases she had been making prior to meeting the agents, and

the illegitimate nature of her convenience store business.

      On    appeal,     Tran       focuses      on    the    government’s           failure       to

introduce evidence that she trafficked in contraband cigarettes

before being approached federal agents.                       However, the government

did   not   need      to     do    so   to    meet     its    burden.             Tran’s    ready

willingness to engage in that conduct was sufficient, and that,

the government showed.                  Agents did not have to pressure Tran

into purchasing unstamped cigarettes.                        As early as January 29,

2009,   just     two    weeks       after     Tran’s       first     encounter        with       the

                                               11
agents,     Tran     expressed       interest       in    purchasing        unstamped

cigarettes     at    a   discounted     price       and   made    clear     that    the

purchases would be for special customers.                      Over the following

eighteen months, Tran purchased approximately 140,000 cartons of

contraband     cigarettes     from    undercover      agents      in   approximately

forty-five separate transactions, operating as the middleman for

other traffickers.          Tran sold large quantities of cigarettes

even though her convenience store appeared to be seldom open for

business.

     Tran      nevertheless      argues      that     her      conversations       with

federal agents during the early stages of the operation revealed

that she did not understand her conduct to be illegal.                             When

Tran asked her ATF contact, “We aren’t doing anything illegal,

are we?,” the agent responded, “No, except for the tax stamps.”

J.A. 518.      While this exchange may constitute some evidence of

Tran’s desire not to break the law, the agents advised Tran on

“numerous occasions” that her conduct was illegal and that “we

don’t   want    to    get   caught.”         J.A.    518.        Moreover,     Tran’s

awareness or lack of awareness of the criminality of trafficking

in   untaxed       cigarettes    is    immaterial         to     whether    she    was

predisposed to commit that offense.                 See Jones, 976 F.2d at 180

(“The core issue raised by the entrapment defense is whether the

defendant      was    predisposed      to    conduct        which      is   criminal,

regardless of whether the defendant appreciated its criminality

                                        12
. . . .”).    A reasonable jury could have found that Tran’s ready

acceptance of the agent’s offers and her subsequent decision to

repeatedly    engage     in   large-scale       purchases       of     unstamped

cigarettes was a “product of h[er] own preference and not the

product of government persuasion.”          Id. at 179-80.

     We    therefore     conclude     that     the        government    produced

substantial evidence such that a rational factfinder could have

found predisposition beyond a reasonable doubt.



                                     IV.

     For the foregoing reasons the district court’s denial of

Tran’s    motion   to   suppress    and    denial    of    Tran’s    motion   for

acquittal are

                                                                       AFFIRMED.




                                     13